DAUKSCH, J.
Appellant seeks review of an order denying suppression of evidence. We affirm.
Because appellant apparently pleaded nolo contendere without reserving any right to appeal the order, it is at least questionable whether this court should assume jurisdiction. Appellant’s brief does not cite to the transcript of testimony so that we can determine whether appellant lawfully consented to the search; appellant asserts he did not. The reason appellant did not’ cite to the transcript of testimony is because there is none.
We have not had the benefit of a response from the attorney general because appellant *272did not serve his brief on that representative of the appellee. Given the lack of substantiation of appellant’s bare allegations, no response is necessary.
AFFIRMED.
GRIFFIN, C.J., and THOMPSON, J., concur.